Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 1 of 10 PageID 120




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

KEITH MURPH,

       Plaintiff,

v.                                                                   Case No: 8:20-cv-447-T-36JSS

GTE FEDERAL CREDIT UNION,

      Defendant.
___________________________________/

                                             ORDER

       This matter comes before the Court on the Defendant’s Motion to Dismiss (Doc. 11) and

the Plaintiff’s response in opposition (Doc. 17). In the motion, Defendant states that the Plaintiff’s

Complaint should be dismissed because it fails to state a cause of action. The Court, having

considered the motion and being fully advised in the premises, will grant Defendant’s Motion to

Dismiss and allow Plaintiff the opportunity to amend.

I.     BACKGROUND AND FACTS1

       This case arises out of alleged violations of the Electronic Fund Transfers Act (“EFTA”),

15 U.S.C. § 1693, et seq. and the Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat.

§ 559.72, et seq. Doc. 1. Plaintiff, Keith Murph, sues Defendant, GTE Federal Credit Union d/b/a

GTE Financial, in a two-count Complaint for charges to his personal bank account, which he

claims were unauthorized. Plaintiff owned a personal loan account with Defendant that was

assigned a unique account number (the “Loan Account”). Id. ¶ 9. After encountering financial



1
 The following statement of facts is derived from the Complaint (Doc. 1-1), the allegations of
which the Court must accept as true in ruling on the instant motion to dismiss. Linder v.
Portocarrero, 963 F. 2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am., S.A. v. Latin
Am. Agribusiness Dev. Corp. S.A., 711 F. 2d 989, 994 (11th Cir. 1983).
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 2 of 10 PageID 121




difficulties, Plaintiff fell behind on loan payments and incurred an outstanding balance (“Debt”).

Id. ¶ 10. On September 21, 2019, Plaintiff spoke to Defendant and advised of his intention to file

bankruptcy and requested Defendant stop withdrawing automatic payments from his personal bank

account (“Bank Account”). Id. ¶ 11. Plaintiff provided Defendant his attorney’s name and contact

information. Id. ¶ 12.

       On October 19, 2019, Defendant withdrew $180.47 from Plaintiff’s Bank Account, despite

Plaintiff’s previous request to discontinue automatic withdrawals. Id. ¶ 13. Plaintiff again

requested Defendant stop taking withdrawals from his Bank Account for purposes of paying the

Debt. Id. ¶ 14. Defendant stated it needed a bankruptcy case number before it could stop the

automatic withdrawals. Id. ¶ 15. Defendant refused to refund the unauthorized withdrawal. Id. On

November 9, 2019 and December 19, 2019, Defendant withdrew $180.47 each month from

Plaintiff’s Bank Account without Plaintiff’s authorization. Id. ¶ 16. Defendant again withdrew

$180.47 on January 21, 2020 and on February 19, 2020, without Plaintiff’s authorization. Id. ¶¶

18, 19. The unauthorized withdrawals were completed in an attempt to collect a debt. Id. ¶ 20.

       In Count I of his Complaint, Plaintiff alleges the unauthorized withdrawals violated EFTA

and caused him to incur attorney’s fees and suffer anxiety, stress, lost sleep, annoyance, and

aggravation. Id. ¶¶ 23–30. In Count II, Plaintiff alleges Defendant violated Florida Statute §§

559.72(7) and 559.72(9), by engaging in illegal collection activities reasonably expected to harass

Plaintiff and by misrepresenting Defendant’s right to make five unauthorized electronic

withdrawals from his Bank Account. Id. ¶ 33. As a result of the alleged FCCPA violations, Plaintiff

claims he incurred legal fees and suffered damages due to anxiety, stress, loss of sleep, annoyance,

and aggravation. Id. ¶¶ 35–41.




                                                 2
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 3 of 10 PageID 122




II.    LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels, conclusions and formulaic

recitations of the elements of a cause of action are not sufficient. Id. (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). Furthermore, mere naked assertions are not sufficient. Id. A

complaint must contain sufficient factual matter, which, if accepted as true, would “state a claim

to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citation omitted). The court,

however, is not bound to accept as true a legal conclusion stated as a “factual allegation” in the

complaint. Id.

III.   DISCUSSION

       This case involves automatic withdrawals Defendant deducted from Plaintiff’s personal

bank account to pay a delinquent loan balance. Plaintiff claims he withdrew his authorization and

directed Defendant to stop withdrawing the monthly loan payments from his personal bank

account. Defendant responds that, as a federal credit union, it was authorized under federal law,

specifically 12 U.S.C. § 1757(11), to continue making the withdrawals to satisfy the outstanding

financial obligation. Defendant moves to dismiss Plaintiff’s Complaint for failure to state a claim.

Doc. 11. Plaintiff responds that he has properly pleaded violations of EFTA and FCCPA and any

reference by Defendant to the loan agreement terms are outside of the four corners of the

Complaint and may not be considered on a motion to dismiss.




                                                  3
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 4 of 10 PageID 123




       A.      EFTA

       Plaintiff alleges that Defendant violated 15 U.S.C. § 1693e(a) by initiating five electronic

fund transfers out of his bank account without his authorization. This provision of the EFTA

permits oral notification to a financial institution of an individual’s request to stop a preauthorized

electronic fund transfer:

               a) A preauthorized electronic fund transfer from a consumer’s
               account may be authorized by the consumer only in writing, and a
               copy of such authorization shall be provided to the consumer when
               made. A consumer may stop payment of a preauthorized electronic
               fund transfer by notifying the financial institution orally or in
               writing at any time up to three business days preceding the
               scheduled date of such transfer. The financial institution may require
               written confirmation to be provided to it within fourteen days of an
               oral notification if, when the oral notification is made, the consumer
               is advised of such requirement and the address to which such
               confirmation should be sent.

               (b) In the case of preauthorized transfers from a consumer’s account
               to the same person which may vary in amount, the financial
               institution or designated payee shall, prior to each transfer, provide
               reasonable advance notice to the consumer, in accordance with
               regulations of the Bureau, of the amount to be transferred and the
               scheduled date of the transfer.

15 U.S.C. § 1693e.

       To state a claim pursuant to the EFTA, Plaintiff must allege that the transactions at issue

are electronic fund transfers as defined by the Act. 15 U.S.C. § 1693a(6). The Act defines

“electronic fund transfer,” in relevant part, as follows:

               [A]ny transfer of funds, other than a transaction originated by check,
               draft, or similar paper instrument, which is initiated through an
               electronic terminal, telephonic instrument, or computer or magnetic
               tape so as to order, instruct, or authorize a financial institution to
               debit or credit an account. Such term includes, but is not limited to,
               point-of-sale transfers, automated teller machine transactions, direct
               deposits or withdrawals of funds, and transfers initiated by
               telephone.



                                                  4
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 5 of 10 PageID 124




15 U.S.C. § 1693a(6).

       Defendant argues that Plaintiff’s Complaint is due to be dismissed because Defendant’s

conduct described in the Complaint is expressly authorized by 12 U.S.C. § 1757(11), 12 C.F.R. §

701.39, and the loan agreement. Plaintiff contends that the Court may not consider the loan

agreement because it is not “within the four corners of the Complaint.” However, the Eleventh

Circuit recognizes that “where the plaintiff refers to certain documents in the complaint and those

documents are central to the plaintiff’s claim, then the Court may consider the documents part of

the pleading for purposes of Rule 12(b)(6) dismissal, and the defendant’s attaching such

documents to the motion to dismiss will not require conversion of the motion into a motion for

summary judgment.” Brooks v. Blue Cross & Blue Shield, Inc., 116 F.3d 1364, 1369 (11th Cir.

1997); see also Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (A court “may consider a

document attached to a motion to dismiss without converting the motion into one for summary

judgment if the attached document is (1) central to the plaintiff’s claim; and (2) undisputed.”).

Here, Plaintiff makes specific reference to the personal loan account, which Plaintiff alleges

constitutes a “debt” for purposes of his claims against Defendant and which Plaintiff acknowledges

was in default. Thus, the loan, i.e. the Debt, is central to Plaintiff’s claims and Plaintiff does not

dispute the authenticity of the loan/Debt. Rather, Plaintiff merely argues the Court should not

consider it because he did not attach it to his Complaint. Because Plaintiff’s Complaint relies on

the existence of the Debt in making his claims, the Court will consider it on the instant motion.

       Page 5 of the Loan, titled Security Agreement, contains a section separated by a box from

the remaining text on the page, which states in relevant part:

               “CONSENSUAL PLEDGE of SHARES; Consensual Lien;
               Statutory Lien; Right to Set-off; Administrative Freeze: by
               signing the Loan Application or Consumer Lending Plan, and/or by
               accessing, using, or otherwise accepting any funds, accounts or

                                                  5
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 6 of 10 PageID 125




               services, you grant us, and we impress, a lien on your shares and
               deposits in the Credit Union. We also have similar statutory lien
               rights in your shares and deposits under the Federal Credit Union
               Act….”

Doc. 11 at 9 (emphasis in original).

       Defendant’s right to impress a lien on Plaintiff’s personal bank account is authorized by

federal statute. Under 12 U.S.C. § 1757(11), federal credit unions are authorized “to impress2 and

enforce a lien upon shares and dividends of any member, to the extent of any loan made to him

and any dues or charges payable by him.” A federal credit union may enforce its statutory lien

“when the member fails to satisfy an outstanding financial obligation due and payable to the credit

union.” 12 C.F.R. §701.39(d)(2). Specifically, “a federal credit union may enforce its statutory

lien3 against a member’s account(s) by debiting funds in the account and applying them to the

extent of any of the member’s outstanding financial obligations to the credit union.” 12 C.F.R. §

701.39(d)(1). Further, “[a] federal credit union need not obtain a court judgment on the member’s

debt, nor exercise the equitable right of set-off, prior to enforcing its statutory lien against the

member’s account.” 12 C.F.R. § 701.39(d)(3).

       Plaintiff alleges that he fell behind on his loan payments and his loan became delinquent.

Doc. 1 ¶ 10. He does not claim that he ever became current on his loan before the alleged

withdrawals were made by Defendant to satisfy the Debt. Defendant’s statutory lien is superior to

other claims. See 12 C.F.R. § 701.39 (“Except as otherwise provided by law, a statutory lien gives

the federal credit union priority over other creditors when claims are asserted against a member’s



2
  “Impress means to attach to a member’s account and is the act which makes the lien enforceable
against that account.” 12 C.F.R. § 701.39(a)(2).
3
  “Statutory lien means the right granted by section 107(11) of the Federal Credit Union Act, 12
U.S.C. 1757(11), to a federal credit union to establish a right in or claim to a member’s shares and
dividends equal to the amount of that member’s outstanding financial obligation to the credit
union, as that amount varies from time to time.” 12 C.F.R. § 701.39(a)(5).
                                                 6
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 7 of 10 PageID 126




account(s).”). Plaintiff does not allege any legal basis to establish that his loan or his personal bank

account would be exempt from application of Defendant’s superior statutory lien. While Plaintiff

alleges that he informed Defendant that he intended to file bankruptcy, he does not allege that he

filed bankruptcy or that the automatic stay of a bankruptcy proceeding applied to preclude

Defendant from lawfully enforcing its lien. Nor does he allege the applicability of any other law

that would exempt his loan and accounts from Defendant’s rights under federal law to enforce its

lien upon Plaintiff’s shares and dividends, to the extent of any loan made to Plaintiff and any dues

or charges payable by him. See 12 U.S.C. § 1757(11). Thus, on the facts alleged, Plaintiff fails to

state a claim under the EFTA.

        B.      FCCPA

        The FCCPA permits a “debtor” to bring a civil action against a person who violates the

statute’s provisions. § 559.77(1), Fla. Stat. (2017). Unless the context otherwise indicates, a

“debtor” is defined as “any natural person obligated or allegedly obligated to pay any debt.” Id. §

559.55(8). Plaintiff qualifies as a debtor.

        Here, Plaintiff alleges Defendant violated paragraphs (7) and (9) of § 559.72(7), which

provide:

        In collecting consumer debts, no person shall:

                (7) Willfully communicate with the debtor or any member of her or
                his family with such frequency as can reasonably be expected to
                harass the debtor or her or his family, or willfully engage in other
                conduct which can reasonably be expected to abuse or harass the
                debtor or any member of her or his family.
        ...

                (9) Claim, attempt, or threaten to enforce a debt when such person
                knows that the debt is not legitimate, or assert the existence of some
                other legal right when such person knows that the right does not
                exist.



                                                   7
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 8 of 10 PageID 127




Fla. Stat. § 559.72.

       Regarding paragraph (7), no definitive threshold has been set to determine what frequency

or volume of calls violates the FCCPA, but “courts generally have held that one or two phone calls

per day are not sufficient ... absent evidence of other egregious conduct associated with the calls.”

Wolhuter v. Carrington Mortg. Servs., LLC, No. 8:15-cv-552-MSS-TBM, 2015 WL 12819153, at

*3 (M.D. Fla. Oct. 28, 2015) (collecting cases). For example, if calls are made in a harassing nature

or pattern, such as during overnight or early morning hours, this could support a conclusion that

the defendant violated the FCCPA. Id. Additionally, even if a plaintiff submits proof of numerous

calls, there will be no violation of the FCCPA if “the creditor called only to inform or remind the

debtor of the debt, to determine his reasons for nonpayment, to negotiate differences or to persuade

the debtor to pay without litigation.” Harrington v. Roundpoint Mortg. Servicing Corp., No. 2:15–

cv–322–FtM–38MRM, 2017 WL 1378539, at *10 (M.D. Fla. Apr. 11, 2017) (quoting Story v.

J.M. Fields, Inc., 343 So.2d 675, 677 (Fla. 1st DCA 1977)). However, if calls “continue after all

such information has been communicated and reasonable efforts at persuasion and negotiation

have failed,” then the communication “can reasonably be expected to harass the debtor” and “tends

only to exhaust the resisting debtor’s will.” Story, 343 So.2d at 677.

       Because the FCCPA states that “due consideration and great weight shall be given to the

interpretations of the ... federal courts relating to the Federal Fair Debt Collection Practices Act

(FDCPA),” district courts have applied the standards of the FDCPA when interpreting section

559.72(7). Harrington, 2017 WL 1378539 at *10 (citing Leahy–Fernandez v. Bayview Loan

Servicing, LLC, 159 F.Supp.3d 1294, 1304 (M.D. Fla. 2016)). Courts have previously indicated in

the context of the FDCPA that calling after being asked to stop may constitute egregious conduct

in conjunction with daily calls that could be considered to harass a debtor. Waite v. Fin. Recovery



                                                 8
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 9 of 10 PageID 128




Servs., Inc., No. 8:09-cv-2336-T-33AEP, 2010 WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010)

(collecting cases).

       Plaintiff claims he has sufficiently alleged a violation of paragraph (7) because he alleges

that he spoke to Defendant twice and advised it to cease making the withdrawals, and that

notwithstanding, Defendant continued to make five unauthorized withdrawals. While there is no

set number of calls required to be considered harassing, the conduct alleged must still be harassing

or egregious. Even considering the allegations in a light most favorable to Plaintiff, there is nothing

in those allegations that rises to the level of being harassing or egregious. Plaintiff alleges he had

two conversations with Defendant; there is no allegation that Defendant initiated the calls to

Plaintiff, but even if it did, Plaintiff does not allege any facts about the conversations that could be

considered harassing. Rather, Plaintiff suggests the five withdrawals which were “unauthorized”

constituted harassing conduct under the FCCPA. The Court disagrees. The allegations in Plaintiff’s

Complaint fall far short of alleging that Defendant’s communications with Plaintiff occurred with

such frequency as can reasonably be expected to harass him or his family, or that Defendant

willfully engaged in other conduct which can reasonably be expected to abuse or harass Plaintiff

or his family. See § 559.72(7). Thus, the motion to dismiss is due to be granted on this issue.

       Under paragraph (9) of § 559.72(9), people collecting consumer debts are prohibited from

“assert[ing] the existence of some ... legal right when such person knows that the right does not

exist.” “The word ‘knows’ within the statute means to have actual, rather than constructive,

knowledge of the illegitimacy of the debt or right.” Scott v. Fla. Health Sciences Ctr., Inc., No.

8:08-cv-1270-T-24-EAJ, 2008 WL 4613083, at *2 (M.D. Fla. Oct. 16, 2008) (citing Kaplan v.

Assetcare, Inc., 88 F.Supp.2d 1355, 1363 (S.D. Fla. 2000)). As discussed in the EFTA section

above, the Court will consider the loan documents attached to Defendant’s motion to dismiss as



                                                   9
Case 8:20-cv-00447-CEH-JSS Document 22 Filed 11/29/20 Page 10 of 10 PageID 129




 the Debt in the loan is a central part of Plaintiff’s claims. In so doing, Defendant establishes that

 as a federal credit union, it had a statutory right to make the withdrawals. Nowhere in Plaintiff’s

 Complaint does he identify any exemption that would have excluded his loan or accounts from

 application of 12 U.S.C. § 1757(11) or 12 C.F.R. § 701.39. Because federal law dictates that

 Defendant’s statutory lien is superior and Plaintiff has not asserted allegations to demonstrate

 otherwise, Plaintiff fails to adequately allege that Defendant was asserting a right that it knew did

 not exist.

 IV.     CONCLUSION

         For the reasons discussed above, Defendant’s motion to dismiss is due to be granted.

 Accordingly, it is hereby

         ORDERED:

         1.     Defendant’s Motion to Dismiss (Doc. 11) is GRANTED.

         2.     Plaintiff’s Complaint is DISMISSED without prejudice.

         3.     Although the Court questions Plaintiff’s ability to allege a plausible claim for relief

 on these facts, the Court will allow Plaintiff one opportunity to file an amended complaint by

 December 14, 2020. If Plaintiff fails to file an amended complaint within the time permitted, this

 case will be dismissed without further notice.

         DONE AND ORDERED in Tampa, Florida on November 29, 2020.




 Copies to:
 Counsel of Record and Unrepresented Parties, if any




                                                  10
